Case 18-30394-thf      Doc 24-1     Filed 11/04/18     Entered 11/04/18 21:29:44        Page 1 of
                                               1


               UNITED STATES BANKRUPTCY COURT
             FOR THE WESTERN DISTRICT OF KENTUCKY
 IN RE                             )
                                   )
 MAGNOLIA PANTOJA                  )          CASE NO 18-30394-thf
                                   )
                                   )
 DEBTOR(S)                         )

                                            ORDER

       This matter having come before the Court on the Motion by the Debtor to Amend the
Order of Confirmation, good cause having been shown, and the Court being sufficiently advised,


       IT IS HEREBY ORDERED That the Debtors Motion is GRANTED and that Order of
Confirmation be amended to provide that the Plan shall pay a late filed claims 2, 4, and 5.
Further the plan payment is hereby increased to 850 per month to make the plan feasible. The
Chapter 13 Trustee is direct to pay said amounts as provided by the Order of Confirmation.




ORDER PREPARED BY:

/S/NICK C. THOMPSON
Nick C. Thompson
Attorney for the Debtor
800 Stone Creek Parkway Suite 6
Louisville, KY 40223
502-625-0905 (telephone) 502-625-0940 (fax)
bankruptcy@bankruptcy-divorce.com
